COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                   CONTINUING ABATEMENT ORDER

Appellate case name:        Jacob Rhodes v. The State of Texas

Appellate case number:      01-15-00810-CR

Trial court case number: 1979692

Trial court:                County Criminal Court at Law No. 4 of Harris County

        This Court issued an order on August 2, 2016 and remanded to the trial court for a
hearing regarding appointed counsel’s failure to file a brief. A hearing record was filed in
September in which the trial court determined that appellant wished to pursue his appeal, but his
counsel did not appear at the hearing. Appellant stated he wished to keep his counsel. Based on
this, the trial court stated that he would allow two weeks for counsel to file the brief or for
appellant to return and advise whether he intended to retain new counsel. Despite telephone
inquiries from this Court, no follow-up hearing record was filed, In December, a supplemental
clerk’s record was filed, but it contained the same ruling made in the hearing record filed in
September. No brief has been filed.
       Pursuant to Rule of Appellate Procedure 38.8, we extend the abatement of this appeal and
request the trial court to conduct a hearing at which a representative of the Harris County District
Attorney’s Office, retained counsel Gotro or new retained counsel, if any, and appellant shall be
present.1 The trial court shall have a court reporter record the hearing. The trial court is directed
to make appropriate findings on these issues:
       (1)     whether appellant wishes to prosecute this appeal; and, if so,
       (2)     whether retained counsel Gotro, or has abandoned the appeal by failing to timely
               file briefs on appellant’s behalf;
       (3)     and, if so, whether appellant is presently

1      If appellant is incarcerated, at the trial court’s discretion, appellant may participate in the hearing
       by closed-circuit video teleconferencing. Any such teleconference must use a closed-circuit video
       teleconferencing system that provides for a simultaneous compressed full motion video and
       interactive communication of image and sound between the trial court, appellant, and any
       attorneys representing the State or appellant. On request of appellant, appellant and his counsel
       shall be able to communicate privately without being recorded or heard by the trial court or the
       attorney representing the State.
             (a) indigent, in which case the trial court should appoint new appellate counsel at no
                  expense to appellant and establish a date by which counsel will file a brief, no
                  later than 30 days from the appointment; or
             (b) not indigent, in which case the trial court should establish a date by which
                 appellant shall retain new counsel;
       (4)   or, if retained counsel Gotro has not abandoned the appeal, make appropriate
             findings and recommendations regarding the reason that counsel has failed to file a
             brief and establish a date by which counsel will file appellant’s brief, no later than
             30 days from the date of the hearing.
TEX. CODE CRIM. PROC. ANN. arts. 1.051(d), 26.04; TEX. R. APP. P. 38.8(b)(2), (3), (4).
        The trial court shall cause a supplemental clerk’s record containing its findings and
recommendations, including the name, address, telephone number, and State Bar number of any
substitute counsel, and the reporter’s record of the hearing to be filed in this Court no later than
February 21, 2017. If the hearing is conducted by video teleconference, a certified video
recording of the hearing shall be filed in this Court no later than February 21, 2017.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s
record that complies with this order, and the reporter’s record of the hearing, have been filed in
this Court. The trial court coordinator shall set a hearing date and notify the parties and the
Clerk of this Court of such date.
       It is so ORDERED.

Judge’s signature:/s/ Harvey Brown
                    Acting individually


Date: January 19, 2017